DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 07, 2022 has been entered.
      This communication is in response to Application No. 16/929,992 filed on July 15, 2020 and the Request for continued examination (RCE) presented on February 07, 2022, which amends claims 1, 7 and 15, cancelled claims 13-14 and 21-22, added new claims 23-27 and presents arguments, is hereby acknowledged. Claims 1-5, 7-11, 15-19 and 23-27 are currently pending and subject to examination.

Terminal Disclaimer
3.      The Terminal Disclaimers filed on 09/28/2021 and approved on 09/28/2021 in related Prior Patent No. 10735255 and 11/02/2021 and approved on 11/02/2021 in related Prior Patent No. 10305727.

Allowable Subject Matter
4.        Claims 1-5, 7-11, 15-19 and 23-27 are allowed.

5.       The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                     EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
          With regard to the Applicant’s remarks dated February 07, 2022:
          Claims 1-5, 7-11, 15-19 and 23-27 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1.069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 7,15, 23 and 26-27.

       The closest prior art of record is US 2011/0280157 A1 issued to Suerbaum et al. teaches read out (read limitation) to switch attribute describes requesting switch attribute value function (target state) of an IRP agent and writing information to switch attribute is M and it carry switch attribute value function (target state) of an IRP agent (Suerbaum: [paragraph 0081-0082, 0092-0093, 0099]).

     The closest prior art of record is US 2011/0249558 A1 issued to Raaf et al. teaches  allow to flexibly and efficiently operate, and to self-optimize or self-organize multi-hop cellular networks and Load balancing and other features of SONs may also use dynamically deployable (i.e. shareable) RNs (Raaf: [paragraph 0215-0216]).
      Therefore, the Examiner agrees that the limitations of the independent claims 1, 7,15, 23 and 26-27, within its environment, is allowable subject matter over the prior art, in light of the specification.     
    
6     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

7.    Therefore, claims 1-5, 7-11, 15-19 and 23-27 are considered allowable. 

8.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                  

/George C Neurauter, Jr./Primary Examiner, Art Unit 2459